Exhibit 10.1

EXECUTION COPY

SETTLEMENT AGREEMENT AND RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE (“Settlement Agreement”) sets out the
complete agreement and understanding between TRIMERIS, INC. (the “Company”) and
STEVEN SKOLSKY (the “Executive” or “Mr. Skolsky”) regarding the termination of
Executive’s employment with the Company.

WHEREAS, Mr. Skolsky has been employed by the Company since September 8, 2004;
and

WHEREAS, on November 14, 2006, the Company delivered to the Executive a notice
of termination without Cause (as defined in that certain Separation and
Severance Agreement dated as of the 8th day of September, 2004 between the
Company and Executive (the “Severance Agreement”) terminating the Executive’s
employment with the Company 60 days thereafter;

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

1. Separation Date. Mr. Skolsky ceased to be Chief Executive Officer of the
Company as of November 14, 2006 and his employment with the Company shall
terminate effective with the close of business on January 15, 2007 (the
“Separation Date”). Prior to the Separation Date, the Executive shall continue
to perform such executive level and transition duties with the Company as shall
be reasonably requested by the Chairman of the Company’s Board of Directors or
the new Chief Executive Officer of the Company.

2. Resignation from Officer and Board Positions. Mr. Skolsky hereby resigns,
effective as of the date hereof, from his position on the Company’s Board of
Directors and from any and all positions as an officer or director of any of the
Company’s subsidiaries or affiliates.

3. Execution of this Settlement Agreement. The Company hereby advises
Mr. Skolsky to consult with an attorney of his own choosing before signing this
Settlement Agreement and the Supplemental Release and he may take 21 calendar
days to do so (although Mr. Skolsky may voluntarily sign this Settlement
Agreement before the end of the 21-day period). Mr. Skolsky must execute and
return this Settlement Agreement to Michael Alrutz, c/o Trimeris, Inc., 3500
Paramount Parkway, Morrisville, NC 27560, no later than 5:00 pm EST on
December 19, 2006 and must execute and return the Supplemental Release no
earlier than 5:00 pm EST on January 15, 2007 and no later than 5:00 pm EST on
January 17, 2007, to the same address.



--------------------------------------------------------------------------------

4. Payments and Rights.

(a) On the Separation Date, Mr. Skolsky shall be entitled to receive the Accrued
Amounts and Rights (as defined in Section 5(c) of the employment agreement
between the Executive and the Company, dated as of September 4, 2004 (the
“Employment Agreement”)). The Company shall pay the Executive any payment
portion of the Accrued Amounts and Rights on the Separation Date; provided that,
payment of any bonus for 2006 shall be paid when bonuses are paid to other
senior executives of the Company but in no event later than March 15, 2007.

(b) The Company shall continue to provide Mr. Skolsky with his benefits pursuant
to Section 4(a) of the Employment Agreement through the Separation Date (with
the medical coverage provided through continuation health coverage as of
December 1, 2006 because of reduced hours), including, without limitation, the
financial planning and tax preparation provided therein. In addition,
Mr. Skolsky shall continue to accrue vacation ratably under Section 4(b) of the
Employment Agreement through the Separation Date. No bonus shall be paid for any
service after December 31, 2006.

(c) Mr. Skolsky’s stock options and restricted stock shall become partially
vested on the Separation Date pursuant to the terms of the applicable grant
agreements referenced in Section 3(c) of the Employment Agreement, any remaining
unvested stock options and restricted stock under Section 3(c) and otherwise
shall then immediately expire and be forfeited, and all of his then vested stock
options shall be exercisable in accordance with the terms of the applicable
grant agreements.

(d) Assuming Mr. Skolsky executes and does not revoke this Settlement Agreement
and the Supplemental Release, the Company shall pay and provide Mr. Skolsky the
payments and benefits described in Section 3 of the Severance Agreement. In
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) payments owed by the Company to the Executive pursuant to
Section 3(a) of the Severance Agreement will be delayed to the extent the
Company considers necessary to avoid the imposition of any accelerated or
additional tax to the Executive under Section 409A until the day that is six
months plus one day after the Separation Date or such earlier date as permitted
under Section 409A (the “New Payment Date”) and provided that in no event shall
any payments begin sooner than the eighth day following execution of this
Settlement Agreement. (Mr. Skolsky agrees that, absent new and contrary guidance
from the Internal Revenue Service before the New Payment Date, no amounts in
Section 3(a) of the Severance Agreement shall be paid before the New Payment
Date, except that the six-month payment delay shall not apply if he dies before
the New Payment Date.) The aggregate of any payments that otherwise would have
been paid to Executive during the period between the Separation Date and the New
Payment Date pursuant to Section 3(a) of the Severance Agreement shall be paid
to the Executive in a lump sum on such New Payment Date. Thereafter, the
payments pursuant to Section 3 of the Severance Agreement that remain
outstanding as of the day immediately following the New Payment Date shall be
paid ratably and without delay in accordance with the Company’s regular payroll
practices for the remainder of the period set forth in Section 3 of the
Severance Agreement. The medical coverage provided in Section 3(b) of the
Severance Agreement will consist of COBRA continuation coverage for the period
COBRA applies (beginning, as indicated above in Section 4(b) of this Settlement
Agreement at December 1, 2006 and running until May 14, 2008 or such earlier
date as of which

 

- 2 -



--------------------------------------------------------------------------------

he ceases to be eligible under COBRA (or extended, as applicable for a second
qualifying event under Code Section 4980B). During such coverage (but not beyond
the Salary Continuation Period as defined in the Severance Agreement), the
Company will pay directly the portion of the premiums it paid for him while
employed. The parties anticipate that the direct payment of premiums will not be
taxable to the Executive, but, if Internal Revenue Service prevails in a
position to the contrary, the Company will pay any income taxes applicable to
the payment of the premiums and the payments pursuant to this sentence (but not
interest and penalties due from Mr. Skolsky); provided that, to the extent
necessary to avoid the imposition of any accelerated or additional tax to the
Executive under Section 409A, such payments of income taxes shall be delayed
until the New Payment Date and the aggregate of any such payments that otherwise
would have been paid to Executive during the period between the Separation Date
and the New Payment Date shall be paid to the Executive in a lump sum on such
New Payment Date.

5. Release and Waiver. For and in partial consideration of the severance
benefits payments described in Section 4(d) above, Executive hereby releases,
waives and forever discharges the Company, its parent, affiliates and
subsidiaries, and all of its benefit plans, plan administrators, trustees,
agents, subsidiaries, affiliates, employees, officers, directors, shareholders,
successors and assigns (hereafter the “Releasees”) from any and all liability,
actions, charges, causes of action, demands, damages, attorneys’ fees or claims
for relief or remuneration of any kind whatsoever, whether known or unknown at
this time, arising out of or in any way connected with Executive’s employment,
or the termination of employment, with the Company. These include, but are not
limited to, any claim (including related attorneys’ fees and costs) under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Worker’s Adjustment and Retraining
Notification Act, the Equal Pay Act, the Corporate and Criminal Fraud
Accountability Act of 2002 (Sarbanes-Oxley whistleblower provision), the North
Carolina Equal Employment Practices Act, the North Carolina Persons With
Disabilities Protection Act, the North Carolina Human Relations Commission Bias
law, the North Carolina Hazardous Chemicals Right to Know Act and the North
Carolina Retaliatory Employment Discrimination Act, all as amended, or any other
federal, state or local law or ordinance, and any claim for benefits or other
claims under the Employee Retirement Income Security Act of 1974, as amended
(except as expressly provided below). This waiver, release and discharge also
includes without limitation, any wrongful or unlawful discharge claims,
discipline or retaliation claims, any claims relating to any contract of
employment, whether express or implied, any claims related to promotions or
demotions, any claims for or relating to relocation, compensation including
commissions, short term or long term incentives, the Company’s Executive benefit
plans and the management thereof (except as expressly provided below), any
claims for defamation, slander, libel, invasion of privacy, misrepresentation,
fraud, infliction of emotional distress, any claims based on stress to the
extent permitted by law, any claims for breach of any covenant of good faith and
fair dealing, and any other claims relating to the Executive’s employment with
the Company and termination thereof. This Settlement Agreement does not apply to
any claims or rights that may arise under the Age Discrimination in Employment
Act after the date that this Settlement Agreement is signed; and provided
further that nothing in this Settlement Agreement prevents Executive from
filing, cooperating with or participating in any proceeding before the Equal
Employment Opportunity Commission or a state Fair Employment Practices Agency
(except that he acknowledges that he may not be able to recover any monetary
benefits in connection with any such claim, charge or proceeding).

 

- 3 -



--------------------------------------------------------------------------------

Executive expressly waives all claims, including those that he does not know or
suspect to exist in his favor as of the date of this Settlement Agreement. As
used in this Settlement Agreement, the parties understand the word “claims” to
include all actions, claims and grievances, whether actual or potential, known
or unknown, and specifically but not exclusively including all claims against
the Releasees arising from Executive’s employment with the Company, the
termination thereof or any other conduct by the Releasees occurring on or prior
to the date Executive signs this Settlement Agreement. All such claims are
forever barred by this Settlement Agreement whether they arise in contract or
tort or under a statute or any other law.

Executive also understands and agrees that this release extinguishes all claims,
whether known or unknown, foreseen or unforeseen, and expressly waives any
rights or benefits under any law or judicial decision providing that, in
substance, a general release does not extend to claims which a creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with a
debtor. It is expressly understood and agreed by the parties that this
Settlement Agreement is in full accord, satisfaction and discharge of any and
all doubtful and/or disputed claims by Executive against the Releasees, and that
this Settlement Agreement has been signed with the express intent of
extinguishing all claims, obligations, actions or causes of action as herein
described.

The Executive’s waiver of claims relating to or arising under the Employee
Retirement Income Security Act of 1974, as amended, or the Company’s 401(k)
Plan, shall not be construed as a waiver of the Executive’s right to Accrued
Amounts and Rights as set forth in the Employment Agreement, to receive his
vested benefits under such plan, if any, in accordance with the terms and
provisions of such plan, or as a waiver of the Executive’s right to
reimbursement for covered expenses under and in accordance with the terms and
provisions of the Company’s health or dental insurance plans, to the extent such
covered expenses were incurred during a period in which the Executive was
eligible to participate and in fact was participating in such plans or to any
amounts or benefits due under the Severance Agreement or the applicability of
Sections 12, 13, 14 or 15 of the Employment Agreement.

6. Business Expenses. Executive acknowledges that he has been reimbursed by the
Company for all business expenses incurred in conjunction with the performance
of his employment and that no other reimbursements are owed to him for services
through the date hereof. The Company agrees that he will continued to be
reimbursed for business expenses incurred through the Separation Date, subject
to compliance with the Company’s expense reimbursement policies and procedures
and to the advance written approval of any expenses.

7. Voluntary Agreement and Other Acknowledgments. Executive acknowledges that:

I have read this Settlement Agreement and I understand its legal and binding
effect. I am knowingly and voluntarily executing this Settlement Agreement of my
own free will.

 

- 4 -



--------------------------------------------------------------------------------

The severance benefits under the Severance Agreement are in addition to and in
excess of benefits to which I am otherwise entitled.

I have had the opportunity to seek, and the Company has expressly advised me to
seek, legal counsel prior to signing this Settlement Agreement.

I have been offered at least 21 days from the date I received this form to
consider the severance benefits being offered to me and the terms of this
Settlement Agreement. I acknowledge and agree that any changes to this
Settlement Agreement, whether material or immaterial, shall not restart the
running of the 21-day period.

I understand that in signing this Settlement Agreement, I am releasing the
Releasees from any and all claims I may have against them (except as expressly
provided herein), including but not limited to claims under the Age
Discrimination in Employment Act.

Revocation of Settlement Agreement. I understand that I can change my mind and
revoke my signature on this Settlement Agreement within seven days after signing
it by delivering notice of such revocation to the Chairman of the Compensation
Committee of the Company. I understand that if I revoke this Settlement
Agreement, I will not be entitled to any severance benefits under the Severance
Agreement. I understand that, unless properly revoked by me during this
seven-day period, the release and waiver in the first section above will become
effective seven days after I sign the Settlement Agreement.

Complete Agreement. I acknowledge that no representation, promise or inducement
has been made to me other than as set forth in this Settlement Agreement, and
that I do not enter into this Settlement Agreement in reliance upon any
representation, promise or inducement not set forth herein. This Settlement
Agreement supersedes all prior negotiations and understandings of any kind with
respect to the subject matter and contains all of the terms and provisions of
agreement between the Executive and the Company with respect to the subject
matter hereof; provided, however, that the Employment Agreement, including the
arbitration provision under Section 12 therein, and the Severance Agreement,
remain in full force and effect except as provided herein. Any representation,
promise or condition, whether written or oral, not specifically incorporated
herein, shall be of no binding effect.

8. Governing Law. This Settlement Agreement shall be governed by the law of the
State of North Carolina and any applicable Federal statutes.

9. Severability. In the event any provision of this Settlement Agreement shall
be held to be void, voidable, unlawful or, for any reason, unenforceable, the
remaining portions shall remain in full force and effect. The unenforceability
or invalidity of a provision of this Settlement Agreement in one jurisdiction
shall not invalidate or render that provision unenforceable in any other
jurisdiction. If Executive’s release and waiver pursuant to Section 5 of this
Settlement Agreement is found to be unenforceable, however, Executive agrees
that he will either sign a valid release and waiver of claims in favor of the
Company and the Releasees or promptly return the severance benefits received by
Executive.

 

- 5 -



--------------------------------------------------------------------------------

10. Binding Effect. This Settlement Agreement is binding upon, and shall inure
to the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.

11. No Admissions. This Settlement Agreement is not intended as, and shall not
be construed, as an admission that the Company and Releasees or any of them have
violated any federal, state or local law, ordinance or regulation, breached any
contract, or committed any wrong whatsoever against Executive.

SIGNATURES ON FOLLOWING PAGE

 

- 6 -



--------------------------------------------------------------------------------

TRIMERIS, INC.     

 

/s/ Dani P. Bolognesi

    

December 20, 2006

Name: Dani P. Bolognesi      Date Title: Chief Executive Officer     

 

AGREED AND UNDERSTOOD:

 

     EXECUTIVE:     

 

/s/ Steven D. Skolsky

    

December 19, 2006

Name: Steven Skolsky      Date

 

- 7 -



--------------------------------------------------------------------------------

SUPPLEMENTAL RELEASE

THIS SUPPLEMENTAL RELEASE (“Supplemental Release”) by STEVEN SKOLSKY (the
“Executive” or “Mr. Skolsky”) is attached to and made a part thereof of that
certain Settlement Agreement and Release between the Executive and Trimeris,
Inc. (the “Company”) dated as of December     , 2006 (the “Settlement
Agreement”).

1. Separation Date. Mr. Skolsky’s employment with the Company terminated
effective with the close of business on January 15, 2007 (the “Separation
Date”).

2. Release and Waiver. For and in further consideration of the severance
benefits described in Section 4(d) of the Settlement Agreement, Executive hereby
releases, waives and forever discharges the Company, its parent, affiliates and
subsidiaries, and all of its benefit plans, plan administrators, trustees,
agents, subsidiaries, affiliates, employees, officers, directors, shareholders,
successors and assigns (hereafter the “Releasees”) from any and all liability,
actions, charges, causes of action, demands, damages, attorneys’ fees or claims
for relief or remuneration of any kind whatsoever, whether known or unknown at
this time, arising out of or in any way connected with Executive’s employment,
or the termination of employment, with the Company. These include, but are not
limited to, any claim (including related attorneys’ fees and costs) under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Worker’s Adjustment and Retraining
Notification Act, the Equal Pay Act, the Corporate and Criminal Fraud
Accountability Act of 2002 (Sarbanes-Oxley whistleblower provision), the North
Carolina Equal Employment Practices Act, the North Carolina Persons With
Disabilities Protection Act, the North Carolina Human Relations Commission Bias
law, the North Carolina Hazardous Chemicals Right to Know Act and the North
Carolina Retaliatory Employment Discrimination Act, all as amended, or any other
federal, state or local law or ordinance, and any claim for benefits or other
claims under the Employee Retirement Income Security Act of 1974, as amended
(except as expressly provided below). This waiver, release and discharge also
includes without limitation, any wrongful or unlawful discharge claims,
discipline or retaliation claims, any claims relating to any contract of
employment, whether express or implied, any claims related to promotions or
demotions, any claims for or relating to relocation, compensation including
commissions, short term or long term incentives, the Company’s Executive benefit
plans and the management thereof (except as expressly provided below), any
claims for defamation, slander, libel, invasion of privacy, misrepresentation,
fraud, infliction of emotional distress, any claims based on stress to the
extent permitted by law, any claims for breach of any covenant of good faith and
fair dealing, and any other claims relating to the Executive’s employment with
the Company and termination thereof. This Supplemental Release does not apply to
any claims or rights that may arise under the Age Discrimination in Employment
Act after the date that this Supplemental Release is signed; and provided
further that nothing in this Supplemental Release prevents Executive from
filing, cooperating with or participating in any proceeding before the Equal
Employment Opportunity Commission or a state Fair Employment Practices Agency
(except that he acknowledges that he may not be able to recover any monetary
benefits in connection with any such claim, charge or proceeding).

 

- 8 -



--------------------------------------------------------------------------------

Executive expressly waives all claims, including those that he does not know or
suspect to exist in his favor as of the date of this Supplemental Release. As
used in this Supplemental Release, the parties understand the word “claims” to
include all actions, claims and grievances, whether actual or potential, known
or unknown, and specifically but not exclusively including all claims against
the Releasees arising from Executive’s employment with the Company, the
termination thereof or any other conduct by the Releasees occurring on or prior
to the date Executive signs this Supplemental Release. All such claims are
forever barred by this Supplemental Release whether they arise in contract or
tort or under a statute or any other law.

Executive also understands and agrees that this release extinguishes all claims,
whether known or unknown, foreseen or unforeseen, and expressly waives any
rights or benefits under any law or judicial decision providing that, in
substance, a general release does not extend to claims which a creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with a
debtor. It is expressly understood and agreed by the parties that this
Supplemental Release is in full accord, satisfaction and discharge of any and
all doubtful and/or disputed claims by Executive against the Releasees, and that
this Supplemental Release has been signed with the express intent of
extinguishing all claims, obligations, actions or causes of action as herein
described.

The Executive’s waiver of claims relating to or arising under the Employee
Retirement Income Security Act of 1974, as amended, or the Company’s 401(k)
Plan, shall not be construed as a waiver of the Executive’s right to any
compensation or benefits referenced in the Settlement Agreement or the
applicability of Sections 12, 13, 14 or 15 of the Employment Agreement.

3. Business Expenses and Final Compensation. Executive acknowledges that he has
been reimbursed by the Company for all business expenses incurred in conjunction
with the performance of his employment and that no other reimbursements are owed
to him. Executive further acknowledges that he has received payment in full for
all services rendered in conjunction with his employment by the Company, other
than as provided herein or in the Settlement Agreement, and that no other
compensation including, but not limited to, wages, bonuses, accrued unused
vacation, commissions or severance is owed to him except as provided herein or
in the Settlement Agreement.

4. Voluntary Agreement and Other Acknowledgments. Executive acknowledges that:

I have read this Supplemental Release and I understand its legal and binding
effect. I am knowingly and voluntarily executing this Supplemental Release of my
own free will.

The severance benefits under the Severance Agreement are in addition to and in
excess of benefits to which I am otherwise entitled. I hereby provide this
release of claims as of the current date and acknowledge that my execution of
this Supplemental Release is in further consideration of the monetary
consideration referenced in Section 4(d) of the Settlement Agreement, to which I
acknowledge I would not be entitled if I did not sign this release of claims.

 

- 9 -



--------------------------------------------------------------------------------

I have had the opportunity to seek, and the Company has expressly advised me to
seek, legal counsel prior to signing this Supplemental Release.

I have been offered at least 21 days from the date I received this form to
consider the severance benefits being offered to me and the terms of this
Supplemental Release.

I understand that in signing this Supplemental Release, I am releasing the
Releasees from any and all claims I may have against them (except as expressly
provided herein), including but not limited to claims under the Age
Discrimination in Employment Act.

Revocation of Supplemental Release. I understand that I can change my mind and
revoke my signature on this Supplemental Release within seven days after signing
it by delivering notice of such revocation to the Chairman of the Compensation
Committee of the Company. I understand that if I revoke this Supplemental
Release, I will not be entitled to any severance benefits under the Severance
Agreement. I understand that, unless properly revoked by me during this
seven-day period, the release and waiver in the first section above will become
effective seven days after I sign the Supplemental Release.

Complete Agreement. I acknowledge that no representation, promise or inducement
has been made to me other than as set forth in the Settlement Agreement and this
Supplemental Release, and that I do not enter into this Supplemental Release in
reliance upon any representation, promise or inducement not set forth herein.
This Supplemental Release supersedes all prior negotiations and understandings
of any kind with respect to the subject matter and contains all of the terms and
provisions of agreement between the Executive and the Company with respect to
the subject matter hereof; provided, however, that the Employment Agreement,
including the arbitration provision under Section 12 therein, the Severance
Agreement, and the Settlement Agreement remain in full force and effect except
as provided herein. Any representation, promise or condition, whether written or
oral, not specifically incorporated herein, shall be of no binding effect.

5. Governing Law. This Supplemental Release shall be governed by the law of the
State of North Carolina and any applicable Federal statutes.

6. Severability. In the event any provision of this Supplemental Release shall
be held to be void, voidable, unlawful or, for any reason, unenforceable, the
remaining portions shall remain in full force and effect. The unenforceability
or invalidity of a provision of this Supplemental Release in one jurisdiction
shall not invalidate or render that provision unenforceable in any other
jurisdiction. If Executive’s release and waiver pursuant to Section 2 of this
Supplemental Release is found to be unenforceable, however, Executive agrees
that he will either sign a valid release and waiver of claims in favor of the
Company and the Releasees or promptly return the severance benefits received by
Executive.

7. Binding Effect. This Supplemental Release is binding upon, and shall inure to
the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.

 

- 10 -



--------------------------------------------------------------------------------

8. No Admissions. This Supplemental Release is not intended as, and shall not be
construed, as an admission that the Company and Releasees or any of them have
violated any federal, state or local law, ordinance or regulation, breached any
contract, or committed any wrong whatsoever against Executive.

 

AGREED AND UNDERSTOOD:

 

   

EXECUTIVE:

 

   

/s/ Steven Skolsky

   

--------------------------------------------------------------------------------

Name: Steven Skolsky

     

--------------------------------------------------------------------------------

Date

 

- 11 -